STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

PROMYSE          PROSTHETIC - ORTHOTIC                                                  NO.     2022    CW    0068
GROUP,       INC.


VERSUS


STATE       OF    LOUISIANA             THROUGH
THE    DEPARTMENT             OF     ECONOMIC

DEVELOPMENT             AND        STEPHEN
MORET,       SECRETARY             OF    THE
                                                                                              MARCH    28,    2022
DEPARTMENT             OF   ECONOMIC

DEVELOPMENT




In    Re:          The         Department              of     Economic            Development            and     Don
                   Pierson,             applying       for    supervisory           writs,       19th    Judicial
                   District              Court,        Parish         of     East        Baton        Rouge,     No.
                   632258.




BEFORE:            McDONALD,             LANIER,      AND    WOLFE,        JJ.


        WRIT           DENIED.                  The        criteria         set         forth     in         Herlitz
Construction                Co.,     Inc.       v.    Hotel       Investors        of    New     Iberia,       Inc.,
396    So. 2d      878 (      La.       1981) (      per    curiam)    are       not    met.



                                                            JMM

                                                            WIL

                                                             EW




COURT       OF   APPEAL,           FIRST       CIRCUIT




       DEPUTY          CIERK       OF    COURT
                 FOR    THE    COURT